129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Carolyn A. MOORE, Appellant,v.COUNTY MARKET, Mad Butcher Inc., Appellee.
No. 97-1030.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 2, 1997.Decided Oct. 8, 1997.

Appeal from the United States District Court for the Eastern district of Arkansas.
Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Carolyn Moore appeals the district court's1 grant of judgment as a matter of law in favor of defendant in her employment discrimination action.  After careful review of the record and the parties' briefs on appeal, we conclude that the judgment of the district court was correct, and that an extended opinion would have no precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable George Howard, Jr., United States District Judge
for the Eastern District of Arkansas.